EXHIBIT 10.47

 

KEWAUNEE SCIENTIFIC CORPORATION

 

LONG-TERM PERFORMANCE INCENTIVE PLAN

 

The Long-Term Performance Incentive Plan (“Plan”) of the Company provides
selected participants an opportunity to receive a special bonus based on the
attainment of financial goals over a three-year period, meeting the expectations
of the Board as determined by the Board at the beginning of the performance
period. The payment of benefits under the Plan will be based upon the Company
achieving the prescribed earnings per share (EPS) and the performance of the
Company’s stock over the three-year period. The provisions of the Plan are as
follows:

 

Awards

 

At the Board’s discretion, each participant selected by the Board shall receive
an award grant under the Plan of a specified number of performance stock
appreciation rights (PSARs) as of the beginning of the three-year performance
period. The PSAR bonus opportunity provided to participants shall be calculated
as follows:

 

Number of PSARs granted at beginning of period x (Company stock price at the end
of the performance period minus the Company stock price at the Plan award grant
date)

 

“Stock price” shall mean the average closing price of the Company’s stock for
the five (5) business days immediately preceding the award grant date and the
end of the performance period.

 

Performance Levels

 

The performance metric for vesting under the Plan will be based on the Company
achieving a specified EPS, as prescribed by the Board, over a three-year
performance period. A specific single return on equity (ROE) for the three years
of the performance period will be used as a guide in the establishment of the
EPS goals. The performance goal for the first performance period will be based
on a percentage ROE established by the Board for the period beginning May 1,
2003, and ending on April 30, 2006, with a projected target EPS for each year.
Any future performance periods and award grants under the Plan shall be made at
the Board’s discretion, with such ROE, performance periods and goals as the
Board determines.

 

Annual expenses, accrued or paid, associated with vesting under the Plan and
bonuses accrued or paid under other plans, will be included in the computation
of each year’s EPS. Positive or negative financial adjustments outside the
control of management (such as, but not limited to, proceeds from insurance
claims, settlement or



--------------------------------------------------------------------------------

judgment payments from claims arising prior to the performance period, gains or
losses from the sale of capital assets, adoption of generally accepted
accounting pronouncements, etc.) will be assessed by the Board of Directors, and
the EPS under the Plan may be adjusted for these items.

 

Vesting and Payout

 

Vesting of an award shall accrue one-third annually over the duration of the
performance period based upon attainment of each year’s EPS target. Attainment
of an EPS target in one year has no effect on attainment of an EPS target in
subsequent years and, once vested, PSARs cannot be forfeited. However, if there
is a shortfall in EPS in a given year, one-third of the PSARs will either be
immediately forfeited or subject to recoupment based on the full three-year
performance results. A forfeiture of one-third of an award shall occur in any
year in which actual EPS results are lower than targeted EPS by more than 15
percent. If in any single year during the performance period actual EPS results
are lower than targeted EPS by 15 percent or less, then forfeiture of one-third
of an award shall not occur but, rather, an EPS shortfall recoupment opportunity
is triggered.

 

The shortfall recoupment opportunity allows participants a second opportunity to
vest in the PSARs if the cumulative EPS target for the three-year period is met.
For example, a full vesting of the award will occur where the targets are met
annually during the performance period or where EPS results achieve the full
award through the recoupment opportunity by meeting the cumulative target. In
the latter case, the recoupment of PSARs will vest only at the end of the
period.

 

Payout of awards shall be in the form of cash and occur at the end of the
performance period, upon a participant’s death or disability, or earlier at the
Board’s discretion. Such payments shall be made within 45 calendar days of the
end of the performance period, a participant’s death or disability, or as soon
thereafter as practical.

 

Change in Control

 

Upon the occurrence of a Change in Control, as such term is defined in the
Company’s 2000 Key Employee Stock Option Plan, at least one full year after the
beginning of the performance period, the full performance period shall be deemed
completed and participants will vest in unvested PSARs based on EPS performance
through the most recently completed fiscal quarter. The Board will determine
whether EPS performance is on target through the end of the quarter, based on a
straight linear projection commencing on the first day of the performance period
and continuing through the end of such quarter.



--------------------------------------------------------------------------------

The date of the Change in Control shall be deemed to be the last day of the
performance period for purposes of measuring the difference between the Company
stock price at the end of the performance period and the stock price as of the
PSAR award grant date. Vested PSARs will be paid out in a single cash lump-sum
payment within 45 days of the Change in Control or as soon thereafter as
practical.

 

Employment Terminations

 

Death or Disability

 

In the event of a participant’s death or disability, the participant shall be
entitled to a pro rata PSAR benefit, determined as follows:

 

Number of PSARs granted at beginning of period x (number of days completed in
the performance period prior to death or disability ÷ [1,095 days])

 

The last day of the most recently completed fiscal quarter preceding the date of
death or disability shall be deemed to be the last day of the performance period
for purposes of measuring the difference between the Company stock price at the
end of the performance period and the stock price as of the PSAR award grant
date. The right to payment will depend on whether EPS performance is on target
on a straight linear basis from the first day of the performance period through
the end of the most recently completed fiscal quarter.

 

Retirement and Other Terminations

 

Forfeiture of any awards not yet vested (no pro rata benefit).

 

Amendment of Plan

 

The Board may amend the Plan at any time. However, no amendment shall change or
impair any participant’s previously granted PSAR without the consent of the
participant.

 